Citation Nr: 1619074	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  06-28 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a heart disability.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for dental trauma.

4.  Entitlement to service connection for an psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

6.  Entitlement to service connection for dizziness.



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to January 1948.  Following active service, he had reserve service until March 1989.

This appeal arose before the Board of Veterans' Appeals (Board) from a December 2005 rating action of the Waco, Texas, Department of Veterans Affairs (VA), Regional Office (RO), based on the finding that the Veteran had not presented sufficient new and material evidence to reopen a previously denied claim.

In February 2008, the Board denied a request to reopen a claim for service connection for a psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In July 2009, the parties filed a Joint Motion for Remand.  In an Order in July 2009, the Court granted the Joint Motion, and remanded the case to the Board for further action.

In August 2009, the Board remanded the matter for additional development pursuant to the Joint Motion.  The Board also requested that the Veteran be scheduled for a hearing with a Veterans Law Judge.

In June 2010, the Veteran appeared at a hearing before an Acting Veterans Law Judge.  A transcript of that hearing is of record.  In October 2011, the Board notified the Veteran that the Acting Veterans Law Judge that had presided over the hearing in June 2010 was no longer at the Board and he was asked if he wanted a new hearing.  In November 2011, the Veteran's attorney stated that the Veteran waived the right to a new hearing.

In February 2012, the Board issued a decision that reopened the claim of entitlement to service connection for a psychiatric disability and remanded the case for additional development.  There has been substantial compliance with the development requested.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's claim was readjudicated by the November 2012 and August 2015 supplemental statements of the case.  The case has been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for TBI and dizziness and whether new and material evidence has been presented to reopen claims for service connection for hearing loss, a heart disability, and dental trauma are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with anxiety, depression, and a personality disorder, but he has not been diagnosed with PTSD.

2.  The evidence of record does not demonstrate that diagnosed anxiety and depression are related to the Veteran's active service, or that any mental disorder was aggravated by ACDUTRA service.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disability, to include posttraumatic stress disorder, anxiety, or depression, that was incurred in or aggravated by service, nor may any psychiatric disability be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.159, 3.303(c), 3.304(b), 3.304(f) 3.307, 3.309, 4.125(a).  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements were met in this case by letters sent to the Veteran in October 2005 and in January, February, March, and May 2006.  That correspondence advised the Veteran of the information necessary to substantiate the claims and of his and VA's respective obligations for obtaining specified types of evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2015).  It also advised the Veteran of how disability ratings and effective dates are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements, and he was afforded a meaningful opportunity to participate effectively in the processing of the claims, and has provided additional arguments at every stage.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service medical records and VA treatment records are of record.  His personnel records have also been obtained.  VA has also obtained private treatment records and associated them with the claims file.  Therefore, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran was provided a VA examination in August 2012.  38 C.F.R. § 3.159(c)(4) (2015).  The opinion was provided by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible.  No further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).




Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The term active military, naval, or air service includes active duty, and any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training." 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a) (2015).

To establish service connection for a claimed disability on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

For certain chronic disorders, including psychoses, service connection may be granted if the disease became manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2015).

Service connection for PTSD specifically requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2015).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term psychosis to remove outdated references to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the Fifth Edition (DSM-5).  79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of the interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in July 2007 and re-certified the appeal in February 2010.  Therefore, the provisions of DSM-IV apply in this case.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

The Veteran's separation documents from his active period of duty indicate that, following boot camp, he was sent to the Naval Supply Depot on Guam.  No service schools were completed by the Veteran.

The evidence of record includes the Veteran's service medical records from his active period of service.  Both the March 1946 entrance examination and the January 1948 separation examination are negative for findings of any psychiatric disorder.  At the time of entrance onto active duty, he certified that he was not concealing any illness or injury.  There was no evidence of any complaints of, treatment for, or diagnoses of any psychiatric disorder.

The Veteran also served with the Naval Reserves from the 1950s through March 1989.  The record contains multiple reenlistment and annual examination reports.  The earliest examination, conducted in January 1953, contained no complaints of a psychiatric nature and the examination was within normal limits.  At the time of a June 1956 annual examination, he checked "yes" to nervous trouble and he stated that he considered himself to be "high strung or nervous."  A February 1957 extension of enlistment examination did not make any mention of psychiatric complaints and the examination was normal.  He did not indicate that he was receiving any treatment.  On a June 1960 annual examination, he indicated that he had excessive worry or depression and nervousness, although the objective examination was normal.  However, during a June 1966 reenlistment examination, he denied any psychiatric complaints.  Various enlistment and annual examinations in the 1970s show that he checked "yes" to nervousness.  However, the examinations were negative.  On a June 1983 annual examination, the Veteran stated that he believed he was in good health, but that for 20 years, whenever he was scheduled for two weeks of active duty for training (ACDUTRA), he had anxiety prior to departure.  He indicated that probably originated when he was on overseas duty while on active duty.  He indicated that he had seen a psychiatrist in 1970 at the time that he was undergoing a divorce and he was diagnosed with anxiety reaction.  An October 1986 examination noted mild anxiety and depression.

In August 1970, a private physician (W.L.L.) indicated that he had treated the Veteran for nausea, anorexia, and an upset stomach in 1966.  In 1968, he complained of nervous spells.  He reported episodes of anxiety, at which time his appetite decreased.  The diagnosis was affective reaction, chronic, moderately severe.

VA examined the Veteran in December 1970.  He complained of being nervous, for which he took medication.  He said that had begun after he hit his head as a child, following which he developed a fear of being alone.  He stated that he had always been afraid.  He denied any treatment during service or by VA following separation from active service.  During the examination, he complained of nervousness and apprehension over different situations.  The examiner noted that the Veteran responded in an inadequate way to stresses.  He appeared to be inadaptable and lacked emotional stamina.  The diagnosis was inadequate personality.

A private physician, Dr. B., provided a statement in 1971.  The Veteran had indicated that he had had trouble since the age of 14.  He stated that he had been anxious, depressed, and had poor sleep with nightmares.  He also described having panic reactions.  The physician diagnosed anxiety reaction with depression, chronic, moderate.  In November 1974, that physician stated again that the Veteran reported issues since the age of 14.  He was found to have an adjustment reaction to adulthood, an inadequate personality, and a passive-dependent personality with depression.

At a January 1975 VA examination, the Veteran related facts calmly with some anxiety.  He stated that he awoke disoriented after changing residences.  There were no auditory or visual hallucinations.  The diagnosis was a history of dissociative episodes, with no evidence of psychiatric disease.  

The record also contains several VA outpatient treatment records from the early 2000s to 2009.  Those referred to complaints of anxiety since separating from service in 1948.  He stated that his anxiety and panic attacks interfered with educational and occupational advancement.  In December 2005, the Veteran indicated that his anxiety had started when he was aboard ship heading to Guam.  He stated that he was in the brig at the time and that he could hear the ship setting off Japanese mines that remained in the waters surrounding Guam.  Ever since that, he had developed anxiety about heading out on cruises when he was on ACDUTRA.  In August 2009, he indicated to the examiner that he needed a letter indicating that his anxiety had worsened in the Navy.  He said that he had reported his panic attacks to a chaplain during active duty when he was stationed at Treasure Island, San Francisco.  However he admitted that he had not sought any treatment.  He also referred to having guard duty and all his other duties which resulted in little sleep and made the anxiety worse.  Finally, he thought that he was anxious as early as high school.  The mental status examination noted that his affect was anxious and his mood was apprehensive.  The diagnosis was anxiety disorder, not otherwise specified.  In October 2009, he was noted to be noncompliant with medications.  The diagnosis was generalized anxiety disorder with panic attacks.

In September 2010, the Veteran submitted the report of an examination by a private psychologist obtained by his attorney.  The examiner indicated that he had read the Veteran's service treatment and Reserve records.  The examiner opined that "...regarding the question whether this man had an anxiety disorder during his military service, which within the realm of psychological he certainly did."  The examiner further indicated that, on the Veteran's report alone, the condition was present in service and was exacerbated by events of service.  The only event referred to was the Veteran's reported acute anxiety over his worry about hitting Japanese mines near Guam during active duty.  The author referred to the Reserve records that showed the Veteran's reports of anxiety and nervousness, and his private treatment during that time.  

At an August 2012 VA examination, the examiner noted that the Veteran did not meet the criteria for a diagnosis of poststraumatic stress disorder (PTSD).  There was no other Axis I diagnosis.  He was diagnosed with a mixed personality disorder.  It was commented that he had a mental health condition but that it was not severe enough to cause any occupational or social interference.  The examiner noted that the entire claims folder had been reviewed.  The Veteran reported that he had had a difficult childhood, suffering from maternal physical abuse.  He stated he was not a very good student and was often truant.  He said that after service, he was often terminated from jobs due to unsatisfactory performance.  He specifically denied any psychiatric issues prior to his March 1946 enlistment.  He also denied any psychiatric treatment in service.  He indicated that since 1950, he had received intermittent treatment for panic attacks.  During the examination, the Veteran referred to three stressors:  (1) an altercation with a shipmate who did not want to follow his orders to prepare for an inspection, with the shipmate threatening him; (2) a shipmate who attempted to punch him when he turned out the lights so they would quiet down and allow him to sleep; and (3) a concern while guarding prisoners of war (POW) that they might harm him, although he admitted that he got along well with them.  The examiner concluded that none of those were sufficient to support a diagnosis of PTSD, although the third stressor was noted to be related to fear of hostile activity.  His psychiatric symptoms consisted of anxiety and mild memory loss, neither of which was attributable to PTSD.  Psychological testing was also inconsistent with a finding of PTSD.  The examiner concluded that the Veteran's condition was less likely than not related to service.  It was opined the "[t]he evaluation revealed evidence of a mixed personality disorder, which was neither related to nor was aggravated by military service."

In regard to the claim for PTSD, the Board notes that PTSD has never been diagnosed.  Given the absence of any diagnosed PTSD, by the private and VA medical treatment providers and examiners, that aspect of the Veteran's claim must be denied.  When there is no valid diagnosis, there can be no claim.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran's treatment records developed during the pendency of the appeal show diagnoses of an anxiety reaction and some depression.  Therefore, the Board will concede the existence of a current psychiatric disability.  

However, after reviewing the entire claims folder, the Board concludes that service connection for a psychiatric disability is not warranted.  The Veteran has reported that he had been anxious ever since the age of 14, suggesting that a psychiatric disorder had been present prior to active duty and had been aggravated by that duty.  The March 1946 entrance examination, noted no psychiatric complaints and he certified that he was not concealing any illnesses or injuries, and the examination was completely within normal limits.  Therefore, the Board concludes that the Veteran was sound at the time he entered service in 1946.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

The service treatment records developed during the March 1946 to January 1948 period of active service make no mention of any complaints of, treatment for, or diagnoses of any psychiatric disorder.  As a consequence, service connection on a direct basis cannot be awarded.

There is also no indication that the Veteran was diagnosed with a psychosis to a compensable degree within one year of separation from service, or by January 1949.  In fact, he indicated during an August 2012 VA examination the he had begun to be seen on an intermittent basis for panic attacks in 1950.  Further, the Veteran has never been diagnosed with a psychosis.  Therefore, service connection on a presumptive basis for a chronic disease pursuant to 38 C.F.R. § 3.309(a) cannot be granted.

The Veteran alleges that his periods of ACDUTRA aggravated his anxiety disorder, noting that every time he had to report for ACDUTRA, he became anxious and apprehensive prior to departure.  In support of that claim, he submitted the report of a private psychologist who stated that the mere mention of the diagnosis of an anxiety disorder on his various Reserve enlistment, re-enlistment, and annual examinations was sufficient to find that the disorder was related to his ACDUTRA.  The Board disagrees.  As a matter of law, service connection on the basis of aggravation during ACDUTRA requires that the aggravation be apparent during the period of ACDUTRA.  The Veteran was never treated for anxiety during his periods of ACDUTRA.  It was merely noted on some, but not all, of the examinations conducted annually or on re-enlistment.  Furthermore, the Veteran has stated that he became anxious prior to reporting for ACDUTRA.  Therefore, that anxiousness occurred prior to his time of being on ACDTURA.  Therefore, no aggravation during ACDUTRA is shown.  

Finally, it is noted that the only mental health condition diagnosed during VA examinations was a variously described personality disorder of inadequate personality in December 1970; "dissociative episodes, without a psychiatric disease" in January 1975; and mixed personality disorder in August 2012.  However, personality disorders are defects and are not considered diseases or injuries under the law.  38 C.F.R. § 3.303(c) (2015).   Therefore, service connection cannot be awarded for a personality disorder.  

The Board has also carefully considered the Veteran's statements concerning the diagnosis and onset of the claimed psychiatric disorder.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to a claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect the competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

The Veteran in this case is competent to report the symptoms he has experienced over the years because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the diagnosis and any opinion as to the etiology of any diagnosed psychiatric disability require medical expertise that the Veteran does not have.  The examiner in this case, after reviewing all the pertinent evidence of record, found that the Veteran had a personality disorder that had not been caused or aggravated by his service , to include his periods of ACDUTRA.  The Board finds that evidence to be more probative than the Veteran's subjective complaints of symptoms and his various accounts of their onset.  The Board finds that VA examiner's opinion to be the most persuasive evidence in this case because that examiner reviewed the entire record and interviewed the Veteran with access to medical history and records.  The Board finds the private examiner's opinion to be less persuasive because that examiner only noted a review of service records.

The evidence establishes that no psychiatric disability was diagnosed during the Veteran's active service.  No psychiatric disorder defined as chronic, or psychosis, was identified during the presumptive period applicable for a chronic disease.  There is no evidence that a psychiatric disorder resulted in disability during a period of performance of ACDUTRA.  The preponderance of the evidence is against a finding that any current psychiatric disability is related to service.  Service connection cannot be established for a personality disorder.  Therefore, the preponderance of the evidence is against the claim for service connection for a psychiatric disability under each available theory of legal entitlement.  Therefore, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability is denied.


REMAND

In May 2015, the RO issued a rating action that denied service connection for TBI and dizziness and determined that new and material evidence had not been presented to reopen claims of entitlement to service connection for hearing loss, a heart disability, and dental trauma.  In June 2015, the Veteran submitted a notice of disagreement with that decision.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board accepts limited jurisdiction over those issues, for the sole purpose of remanding so that a statement of the case can be issued.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Issue a statement of the case on the issues of entitlement to service connection for TBI and dizziness and whether new and material evidence has been presented to reopen claims of entitlement to service connection for hearing loss, a heart disability, and dental trauma.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to perfect appeals of those issues.  If he perfects an appeal by the submission of a timely substantive appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


